This cause coming on to be heard upon motion of counsel for relator for a peremptory writ of mandamus and same having been duly considered upon briefs and argument of counsel for the respective parties, Mr. Chief Justice TERRELL, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of the opinion that the motion for peremptory writ of mandamus should be denied while Mr. Justice ELLIS, Mr. Justice STRUM and Mr. Justice BROWN are of the opinion that the said motion should be granted. When it appears that the members of the Court are permanently and equally divided in opinion as to whether a motion should be granted or denied, and there is no prospect of an immediate change in the personnel of the Court, the motion should be denied. Therefore, it is considered, ordered and adjudged that the motion for a peremptory writ of mandamus in this cause be and the same is hereby denied on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur.